Citation Nr: 0420906	
Decision Date: 07/30/04    Archive Date: 08/05/04

DOCKET NO.  03-17 181	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to a compensable disability rating for bilateral 
hearing loss.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. B. Mays, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1970 to December 
1989.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 rating decision of the 
St. Petersburg, Florida Regional Office (RO) of the 
Department of Veterans Affairs (VA), which granted service 
connection for bilateral hearing loss and assigned a zero 
percent disability rating.  The case was subsequently 
transferred to the RO in Montgomery, Alabama.


FINDINGS OF FACT

1.  All information and evidence necessary for an equitable 
disposition of the issue decided herein has been obtained.

2.  The veteran's left ear hearing loss is manifested by 
hearing acuity at Level I.

3.  Based on August 2003 VA audiological results, the veteran 
exhibits an exceptional pattern of hearing loss in the right 
ear manifested by hearing acuity at Level VI.


CONCLUSION OF LAW

The criteria for a compensable disability rating for 
bilateral hearing loss are not met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. § 4.85, 4.86(b), Part 4, 
Diagnostic Code 6100 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to notify and assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2002).  This law eliminated the concept of a well-grounded 
claim, redefined the obligations of VA with respect to the 
duty to assist, and imposed on VA certain notification 
requirements.

First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. 
§ 3.159(b) (2003); see Quartuccio v. Principi, 16 Vet. App. 
183 (2002) (holding that both the statute, 38 U.S.C. § 
5103(a), and the regulation, 38 C.F.R. § 3.159, clearly 
require the Secretary to notify a claimant which evidence, if 
any, will be obtained by the claimant and which evidence, if 
any, will be retrieved by the Secretary).  

In Pelegrini v. Principi, No. 01-944 (U.S. Vet. App June 24, 
2004), the Court of Appeals for Veterans Claims (Court) held, 
in part, that a VCAA notice, as required by 38 U.S.C. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  The Court also held that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  This new "fourth element" 
of the notice requirement comes from the language of 
38 C.F.R. § 3.159(b)(1).  

In this case, the veteran was notified of the VA's 
responsibilities versus his responsibilities in the 
development of his increased rating claim in an April 2003 
letter.  He was notified of the laws and regulations 
regarding increased ratings, as well as the substance of 
regulations implementing the VCAA in a June 2003 statement of 
the case (SOC).  An October 2003 supplemental statement of 
the case (SSOC) also notified the veteran of the laws and 
regulations regarding increased ratings.  On review, the 
Board finds that any defect with respect to the timing of the 
VCAA notice requirement was harmless error.  First, the 
veteran was given VCAA notice soon after the February 2003 
rating decision that granted service connection and assigned 
a noncompensable disability rating for the disability at 
issue.  Second, the content requirements of a VCAA notice 
have been fully satisfied in accordance with 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  The Board notes that in 
reviewing AOJ determinations on appeal, it is required to 
review the evidence of record on a de novo basis and without 
providing any deference to the AOJ's decision.  

The veteran has been adequately informed as to the type of 
evidence that would help substantiate his claim.  The April 
2003 letter, the June 2003 SOC, and the October 2003 SSOC 
collectively informed the veteran of the type of evidence 
necessary to substantiate his claim for an increased rating, 
and informed him that VA would assist in obtaining identified 
records, but that it was the veteran's duty to give enough 
information to obtain the additional records and to make sure 
the records were received by VA.  These documents also 
advised the veteran of the evidence of record and of the 
reasons and bases for the decision.  

The April 2003 letter sent to the veteran did not 
specifically contain the "fourth element."  
Notwithstanding, VA's Office of General Counsel recently held 
that the Court's statement in Pelegrini regarding the 
"fourth element" was "obiter dictum and is not binding on 
VA" and that "section 5103(a) does not require VA to seek 
evidence from a claimant other than that identified by VA as 
necessary to substantiate the claim."  See VAOPGCPREC 1-2004 
(Feb. 24, 2004).  

The VCAA requires that the duty to notify be satisfied, and 
that claimants be given the opportunity to submit information 
and evidence in support of their claims.  Once this has been 
accomplished, these due process concerns have been satisfied.  
See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. 
Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 
(harmless error).  Therefore, to decide the appeal at this 
point is not prejudicial to the veteran.  

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c) (2003).  With 
regard to the duty to assist in developing evidence to 
support the veteran's claim, the veteran was provided with VA 
audiological examinations, and service medical records, 
employment medical records, and audiological clinical records 
from Lyster Army Hospital have been obtained.  

The veteran has submitted additional argument, but has not 
identified any additional evidence to be obtained.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (holding that 
both the statute, 38 U.S.C. § 5103(a), and the regulation, 38 
C.F.R.  §3.159, clearly require the Secretary to notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
Secretary).  

Accordingly, the Board finds that VA has satisfied its duty 
to notify and to assist and that under the circumstances of 
this case, a remand regarding the issue of an increased 
evaluation would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).

Bilateral Hearing Loss

In a February 2003 rating decision, the RO granted service 
connection for bilateral hearing loss and assigned a zero 
percent disability rating effective from February 2002.  The 
veteran disagreed with the initial evaluation.  The Board 
notes that the veteran was issued a hearing aid for his right 
ear in September 1986 while on active duty.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (rating 
schedule), found in 38 C.F.R. Part 4.  Disability ratings are 
intended to compensate impairment in earning capacity due to 
a service-connected disorder.  38 U.S.C.A. § 1155 (West 
2002).  Evaluation of a service-connected disorder requires a 
review of the veteran's entire medical history regarding that 
disorder.  38 C.F.R. §§ 4.1, 4.2 (2003); Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  If there is a question as 
to which evaluation to apply to the veteran's disability, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2003).  At the time of an initial rating, separate or 
staged ratings can be assigned for separate periods of time 
based on the facts found.  Fenderson v. West, 12 Vet. App. 
119 (1999).  

Pursuant to VA's rating schedule, the RO evaluated the 
veteran's service-connected bilateral hearing loss under 
Diagnostic Code 6100.  The assignment of a disability rating 
for hearing impairment is derived by a purely mechanical 
application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992).

Evaluations for defective hearing are based upon organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination tests, along with the 
average hearing threshold level as measured by pure tone 
audiometry tests.  See 38 C.F.R. § 4.85 (2003).  "Pure tone 
threshold average" is the sum of the pure tone thresholds at 
1000, 2000, 3000 and 4000 Hertz, divided by four.  38 C.F.R. 
§ 4.85(d) (2003).  To evaluate the degree of disability for 
service-connected hearing loss, the rating schedule 
establishes eleven auditory acuity levels, designated from 
level I for essentially normal acuity, through level XI for 
profound deafness.  See 38 C.F.R. § 4.85 (2003).

When the pure tone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels 
or more, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table 
VI or Table VIA, whichever results in the higher numeral.  
When the pure tone threshold is 30 decibels or less at 1000 
Hertz, and 70 decibels or more at 2000 Hertz, the rating 
specialist will determine the Roman numeral designation for 
hearing impairment from either Table VI or Table VIA, 
whichever results in the higher numeral.  That numeral will 
then be elevated to the next higher Roman numeral.  Each ear 
will be evaluated separately.  38 C.F.R. § 4.86(b) (2003).  
The veteran underwent a VA audiometric examination in 
December 2002.  He reported that his ability to hear had 
decreased since the early 1970's.  Pure tone thresholds, in 
decibels, were as follows:




HERTZ



AVG
1000
2000
3000
4000
RIGHT
51
20
30
70
85
LEFT
28
30
25
30
25

Speech discrimination testing revealed speech recognition 
ability of 92 percent in the right ear and 96 percent in the 
left ear.

Considering these results, under Table VI the veteran has 
level I hearing bilaterally.  Applying the relevant numeric 
designations to Table VII, the evaluation for bilateral 
hearing loss is zero percent and an evaluation in excess of 
zero percent is not warranted.  See 38 C.F.R. § 4.85, 
Diagnostic Code 6100 (2003).

The veteran underwent audiometric testing in April 2003 at 
the Lyster Army Hospital.  The veteran had normal hearing in 
the right ear from 250 to 1500 Hertz, sloping to a moderate-
severe high frequency sensorineural hearing loss.  The 
audiologist noted that the veteran had an appropriate speech 
recognition threshold and good word recognition ability.  
With regard to the left ear, the results showed mild, low 
frequency sensorineural hearing loss from 250 to 1500 Hertz, 
normal hearing from 1500 to 3000 Hertz, and mild-moderate 
high frequency from 4000 to 8000 Hertz.

The veteran underwent another VA audiometric examination in 
August 2003.  He reported difficulty in understanding 
conversational speech.  Pure tone thresholds, in decibels, 
were as follows:




HERTZ



AVG
1000
2000
3000
4000
RIGHT
68
25
70
90
85
LEFT
30
35
25
25
35

Speech discrimination testing revealed speech recognition 
ability of 88 percent in the right ear and 96 percent in the 
left ear.

These audiometric results show that the veteran exhibited an 
exceptional pattern of hearing loss in the right ear because 
the puretone threshold was 30 decibels or less at 1000 Hertz 
and 70 decibels or more at 2000 Hertz.  See 38 C.F.R. § 
4.86(b).  Therefore, the Board must use an alternative method 
to evaluate the right ear hearing impairment.  Applying the 
relevant Roman numeral designations, the evaluation of 
hearing impairment of the right ear is Level III under Table 
VI, and Level V under Table VIA.  Since the application of 
Table VIA results in the higher numeral, the Board will use 
Table VIA.  Pursuant to 38 C.F.R. § 4.86(b), the right ear 
hearing acuity at Level V is then elevated to Level VI.  

The audiometric results pertaining to the left ear do not 
reflect an exceptional pattern of hearing loss under 
38 C.F.R. § 4.86, therefore the Board must apply the regular 
method of evaluating hearing impairment, which is based on 
the puretone threshold average and speech discrimination.  
Consequently, the veteran has level I hearing acuity in the 
left ear.  See 38 C.F.R. § 4.85, Diagnostic Code 6100, Table 
VI (2003).  

Applying the relevant numeric designations (Level VI hearing 
in the right ear and Level I hearing in the left ear) to 
Table VII, the evaluation for bilateral hearing impairment 
remains zero percent and an evaluation in excess of zero 
percent is not warranted.  38 C.F.R. § 4.85, Diagnostic Code 
6100 (2003).  

The claims folder also contains audiometric results provided 
by the veteran's employer dated in December 1999, October 
2002, and May 2003 which show moderate hearing loss.  While 
puretone thresholds were indicated for all the relevant 
frequencies, speech recognition scores were not provided.  
Also, April 2003 audiometric results from Lyster Army 
Hospital are of record but the complete puretone thresholds 
for the right ear were not provided and it is unclear whether 
the Maryland CNC test was used to determine the speech 
recognition scores.  See 38 C.F.R. § 4.85.  Consequently, 
these examinations are inadequate for rating purposes.  
Moreover, even if the limited findings were applied to the 
Rating Schedule at Table VIA (which is the Table for 
designation of hearing impairment utilizing only puretone 
thresholds), none of the test results meet the criteria for a 
compensable evaluation.  See 38 C.F.R. § 4.85, Diagnostic 
Code 6100, Table VIA.  

The veteran's representative, in his June 2004 written brief 
presentation, argued that Table VIA should be used to 
determine the veteran's bilateral hearing impairment.  The 
Board agrees, as analyzed above, that Table VIA is applicable 
to the right ear, as there is an exceptional pattern of 
hearing loss pursuant to 38 C.F.R. § 4.86(b).  However, the 
Board does not find that Table VIA is applicable to the left 
ear.  The representative specifically argued that Table VIA 
is applicable to the left ear pursuant to 38 C.F.R. § 4.85(c) 
based on inconsistencies in speech discrimination scores and 
also under 38 C.F.R. § 4.86(b).  First, the examiner did not 
certify that use of the speech discrimination test was 
inappropriate because of inconsistent speech discrimination 
scores; such certification is required under 38 C.F.R. 
§ 4.85(c).  Secondly, the Board acknowledges that the August 
2003 VA examiner did not review the claims folder prior to 
examination, however the Board notes that the speech 
discrimination scores pertaining to the left ear have not 
been inconsistent.  At the December 2002 VA examination, such 
score was 96 percent and it remained the same at the August 
2003 examination.  

The Board is also cognizant that the veteran has reported 
difficulty in understanding conversations, even with the use 
of a hearing aid.  He contends that his hearing loss is more 
severe than VA acknowledges, and that he is deserving of an 
increased disability rating for his service-connected 
bilateral hearing loss.  While the veteran's statements may 
be considered credible with regard to his subjective 
complaints pertaining to his hearing problems, the Board 
notes that medical diagnoses involve questions that are 
beyond the range of common knowledge and experience.  Rather, 
they require the special knowledge and experience of a 
trained medical professional.  Because the record does not 
show that the veteran is a medical professional, with the 
training and expertise to provide clinical findings regarding 
the degree of disability associated with his service 
connected hearing loss, his statements are not competent 
evidence for the purpose of establishing entitlement to a 
higher disability rating for that disability.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 495 (1992); Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).

Finally, to accord justice in exceptional cases where 
evaluations provided by the Rating Schedule are found to be 
inadequate, an extraschedular evaluation may be assigned 
which is commensurate with the veteran's average earning 
capacity impairment due to the service-connected disorder.  
38 C.F.R. § 3.321(b).  In this case, the Board finds that the 
regular schedular standards applied in this case adequately 
describe and provide for the veteran's hearing disability.  
There is no objective evidence of any unusual or exceptional 
circumstances, such as marked interference with employment or 
frequent periods of hospitalization related to this disorder, 
that would take the veteran's case outside the norm so as to 
warrant an extraschedular rating.  

Because the VA audiometric evaluations in December 2002 and 
August 2003 revealed that the veteran's hearing acuity was no 
worse than Level VI in the right ear and no worse than Level 
I in the left ear, the Board is unable to identify a basis to 
grant the veteran's claims for an evaluation in excess of 
zero percent.  The preponderance of the evidence is against 
the veteran's claim and the appeal must be denied.

ORDER

A compensable disability rating for bilateral hearing loss is 
denied.



	                        
____________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



